Title: To Thomas Jefferson from William Jarvis, 25 October 1802
From: Jarvis, William
To: Jefferson, Thomas


          
            Sir
            Lisbon 25 Octr. 1802
          
          I have the honor to acquaint you that I have shipped on board the Adelaide for Baltimore, John Mun Master, two half pipes Oeiras Wine of the Vintage of 1798, which I address’d to Genl Smith. The House from which I obtained it, is the only one in this City that had any; but I am apprehensive Sir that it will not prove altogether agreeable to your taste, it appearing to me a little too sweet to answer your description, tho time will rectify this fault, it growing drier by age. Whatever may be its defects I assure you Sir that not any better can be had, as neither pain nor price has been spared to procure the first quality
          Since the old Marquis Pombal’s death it is said the Wines from that Estate have not been so good as in his life time, owing to the Vineyards not being so well attended, nor so much pain taken with the Vintage. But should it meet your approbation it will be a source of infinite pleasure to me—
          with the most profound Respect I have the honor to be Sir Your mo: devoted Servt
          
            William Jarvis
          
        